Citation Nr: 0825423	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from February 1966 through 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

With regard to the veteran's claim of service connection for 
a dental disorder, the Board notes that the only matter the 
RO developed for appellate review is whether service 
connection is warranted for purposes of an award of 
disability compensation benefits.  Consequently, the Board's 
analysis will likewise be limited to that question.  However, 
a claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993). As noted by the RO in the 
October 2006 Statement of the Case, if the veteran wishes to 
apply for treatment for various specific teeth, he should 
apply to the nearest VA Medical Center.


FINDINGS OF FACT

1. At no time since the veteran's discharge from active 
service has he been diagnosed with post-traumatic stress 
disorder.

2.  There is no competent medical evidence suggesting that 
the veteran has a current dental condition that is related to 
his active service, nor may it be presumed to be service 
connected. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303(a), 3.304(f), 4.125(a) (2007).



2.  The criteria for service connection for a dental 
condition are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303(a), 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both PTSD and a 
dental condition.   Generally, for service connection the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

PTSD
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

In this case, there is no evidence to suggest that the 
veteran was engaged in combat during service.  His service 
personnel records were reviewed and show that he was 
stationed in the Republic of Vietnam from September 1967 
through September 1968.  During service, he held an 
administrative military occupational specialty and received 
no combat awards or medals.  He contends, and the records 
confirm, that during his Vietnam tour he was assigned to the 
U.S. Army Depot at Cam Ranh Bay.  While he does report the 
anxious nature of being assigned to a combat area, as well as 
hearing artillery fire, there is no reported incident of the 
veteran being engaged in combat with the enemy.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).   The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 
1 Vet. App. 190, 192 (1991).  

Before assessing the credibility of the veteran's claimed in-
service stressors, the facts must establish that the veteran 
has a current diagnosis of PTSD.  The medical evidence of 
record includes private treatment records from several 
physicians.  There is no treatment for PTSD shown at any time 
in these records.  A September 2001 treatment note shows that 
the veteran sought a prescription for anxiety with a notation 
that his sons were both in the Air Force.  See Dr. S.'s 
September 2001 note.  An October 2004 note with regard to his 
obstructive sleep apnea confirms that, at that time, he 
continued to use anxiety medication.  See October 2004 Dr. 
C's note.  The record is otherwise devoid of evidence of any 
mental disorder.  There is no treatment for, reported 
symptoms of, or diagnosis of post-traumatic stress disorder 
at any time in the record.  The only suggestion that the 
veteran has PTSD comes from the veteran's claim.  As a lay 
person, he is competent to report his symptoms. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
He, however, does not report any symptoms of PTSD.  He merely 
filed a claim suggesting he has the disorder.  The veteran's 
statements, however, are not competent evidence of a current 
diagnosis of PTSD. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a current PTSD diagnosis is 
required for service connection.

There is no diagnosis of PTSD contained anywhere within the 
veteran's record.  Without a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a), which conforms to the DSM-IV, 
there is no basis upon which to grant service connection 
under 38 C.F.R. § 3.304(f).  

Dental Condition
Again, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In this 
case, there is no evidence of current dental treatment; 
however, records from St. Mary's Health Center show that in 
November 1971 the veteran underwent a full mouth extraction 
of teeth due to "rampant decay."  Thus, the question 
becomes whether the veteran's current wearing of complete 
dentures following the November 1971 extraction of all of his 
teeth resulted from a disease or injury incurred in or 
aggravated during service.  A review of the record does not 
yield any such evidence.

The service medical records show treatment in service for 
several carious teeth, but in no way indicate symptoms 
consistent with the initial indications of "rampant decay" 
through all of the veteran's teeth.  There is no indication 
that the veteran required follow-up dental treatment 
immediately following his discharge from service.  In fact, 
the records from St. Mary's Health Center come more than 
three years following the veteran's discharge from service 
and without any indication that the decay had its onset 
during or was a result of service.  The Board also notes that 
the November  1971 procedure is noted in the medical records 
as "elective."  The diagnosis at the time of treatment was: 
"Carious Teeth. The patient is admitted to the hospital at 
this time for an elective full mouth extraction."  There is 
no suggestion in the medical history portion of the hospital 
report that the condition of the veteran's teeth manifested 
during his active service.

Following the 1971 tooth extraction, there is no evidence in 
the record of continued dental treatment and the veteran does 
not suggest that there is outstanding medical evidence to be 
obtained.  The record is essentially devoid of evidence 
suggesting that the current condition of the veteran's dental 
health is in any way related to his active service.  Without 
such evidence of a medical nexus, there is no basis upon 
which to grant service connection for a dental condition.  

The Board is aware that the veteran recently suggested that 
his "prolonged exposure to Agent Orange caused problems 
with" his teeth.  See October 2006 statement.  Under 
38 C.F.R. § 3.307(a)(6), certain diseases will be presumed 
service connected for veterans exposed to herbicides in 
service.  These particular diseases are delineated by VA 
regulation and periodontal disease is not included.  
38 C.F.R. § 3.309(3).  As such, the veteran's dental 
condition cannot be presumed service connected as due to his 
in-service exposure to Agent Orange.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support these claims 
suggests that the preponderance of the evidence is against 
both of the veteran's claims, the benefit-of-the-doubt 
doctrine is not applicable. See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in April 2005 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  A March 2006 letter satisfied the 
requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, service personnel records, and 
post-service treatment records have been associated with the 
claims folder.  The RO attempted to obtain evidence in 
support of the alleged in-service stressors, but was unable 
to place the veteran at the scene of any combat related 
stressor situations during his Vietnam tour.  See October 
2006 VA Military Records Specialist Memorandum.  The veteran 
has not notified VA of any additional relevant evidence.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims. However, the evidence, which reveals that 
the veteran did not have the claimed disabilities during 
service and does not reflect competent evidence showing a 
nexus between service and the disorders at issue, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim. See 38 C.F.R. § 
3.159(c)(4). As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection post-traumatic stress 
disorder is denied.

Entitlement to service connection for a dental condition is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


